Citation Nr: 0411903	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service connected 
conversion reaction disability.

2.  Entitlement to service connection for a neck disorder, 
including as service connected conversion reaction 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that a January 1968 rating decision granted 
service connection for conversion reaction associated with 
residuals of surgery, right ankle, rated as 10 percent 
disabling.  The veteran later presented a claim for back 
problems and was denied by means of an October 1996 rating 
decision because his claim was not well grounded.  The 
veteran did not present a notice of disagreement with this 
action.  

The veteran in August 1998 submitted a claim for an increased 
rating of his service connected conversion reaction 
disability and for service connection for neck and back 
conditions secondary to the service connected conversion 
reaction disability.  A June 1999 rating decision continued 
the 10 percent disabling disability rating and denied service 
connection for both the neck and back conditions as secondary 
to the service-connected disability of conversion reaction 
because these claims were not well-grounded.  The veteran 
presented at an Informal hearing in February 2000.  The 
veteran filed a timely notice of disagreement and perfected 
his appeal in December 1999, with respect to this rating 
action.  

The Board held in a June 2001 decision that the veteran was 
not entitled to a increased rating for his conversion 
reaction associated with post-operative residuals of the 
right ankle injury and remanded the issues of service 
connection for both back and neck conditions for compliance 
with VCAA and additional development.  After complying with 
the June 2001 Board remand the RO reconsidered the veteran's 
claims under the VCAA and issued an April 2003 rating 
decision denying service connection for both a low back 
disorder and for a neck disorder on a direct basis or as 
secondary to a conversion reaction.   These matters now 
return to the Board following the issuance of an additional 
supplemental statement of the case in April 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service medical records are negative for 
treatment of a low back disorder.  There is no competent 
evidence of record of a nexus between the veteran's current 
back problems and his period of active service.

3.  The veteran's service medical records are negative for 
treatment of a neck disorder.  There is no competent evidence 
of record of a nexus between the veteran's current neck 
problems and his period of active service.


CONCLUSION OF LAW

1.  Service connection for a low back disorder, including as 
secondary to service connected conversion reaction disability 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Service connection for a neck disorder, including as 
secondary to service connected conversion reaction disability 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of June 1999 and April 2003 rating decisions, 
an August 1999 statement of the case and May 2000 and April 
2003 supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the RO sent the 
veteran two letters in August 2001 and October 2003, 
explaining the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the August 1999 
statement of the case and the April 2003 supplemental 
statement of the case included the text of the relevant VCAA 
regulations implementing regulation.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records, secured an 
examination and held an informal hearing.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records are negative for back 
or neck problems while in service.   The Board acknowledges 
the veteran's contention that during service he fell from a 
tank and injured his back, neck and leg.  However, the 
veteran's service medical records are negative for treatment 
for this injury.

The veteran's VAMC treatment records do record treatment for 
back and neck pain but they do not attribute the onset of 
such to an inservice injury.  Moreover, a June 1998 report 
attributes the veteran's spinal stenosis "to be 
predominantly secondary to an increase in degenerative disc 
disease and osteoarthritis."  No explanation is provided as 
to the origin of these conditions.  Additionally, the Board 
notes that the veteran's VAMC treatment regarding his back 
and neck conditions date back only to 1997, more than 30 
years after his period of active service.

The March 1999 VA examiner for mental disorders asserted that 
the veteran's symptoms  that he described in 1965, when he 
saw the neuropsychiatrist and was diagnosed with conversion 
reaction, are now documented by "definite and clear organic 
disease."  The Board notes that the evidence was presented 
in connection with the veteran's claim for service connection 
regarding his right ankle injury.  The veteran's reported 
symptomatology during the August 1965 examination was 
constant pain in the right lower leg, aggravated by prolonged 
standing and walking and pain in the lower back and numbness 
in both arms and neck.  The August 1965 examiner's diagnostic 
impression was that of conversional reaction manifested by 
sensory disturbances and symptoms out of proportion with 
organic findings.  In deference to the August 1965 examiner's 
findings the March 1999 examiner also notes that "whether 
his original complaints in 1965 were genuinely caused by 
cervical disease that was not detected by the standard 
examinations of that time are not are difficult to know." 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  Due to the lack of evidence regarding the 
etiology of the veteran's current back and neck conditions, 
the veteran was scheduled for an additional examination in 
January 2003.  The January 2003 examination recorded that the 
veteran asserted that he sustained an injury to the right leg 
when he feel backwards from a tank and that this resulted in 
a February 1962 excision of an excesstosis of the right 
distal fibula.  However, the Board and the examiner note that 
the service medical records do record this surgery but also 
record that the veteran was kicked by a cow prior to entering 
service and that he was complaining of pain in the right leg 
in May 1960.  X rays of the cervical spine revealed a 
narrowing at C5/6, C6/7, with narrow canal encroachment 
bilaterally, on the oblique views.  X rays of the lumbar 
spine revealed  no displaced narrowing.  The examiner found 
mild degenerative changes.  The examiner's impressions were 
cervical degenerative osteoarthritis, C5/6, C6/7; 
degenerative disc disease, C5/6, C6/7, with neuro canal 
encroachment, bilaterally; mild degenerative arthritis, 
lumbar spine; post excision, exostosis right distal fibula 
and conversion disorder.  The examiner concluded that the 
veteran was truly 100% disabled but not because of his 
cervical degenerative osteoarthritis and degenerative disc 
disease.  The accident that the veteran described could have 
been the etiology of the cervical degenerative disease; 
however this cannot be substantiated from the evidence of 
record.  "Therefore, I must conclude that his current 
condition is not as likely as not causally related to his 
military service."

The veteran reported for a February 2000 Informal hearing.  
At the hearing the veteran attempted to clarify that he has 
never claimed conversion reaction as his disability rather he 
has been trying to claim that the same injury that injured 
his right ankle also affected his neck and back.  Although, 
the veteran testified that he received treatment and issued a 
C collar while in service when he fell backwards off a tank 
and hit his neck on a bar, there is no documentation in his 
service medical records regarding such treatment.  The 
veteran himself admits that he did not seek treatment for his 
conditions until 1967 or 1968, more than a year after his 
release from service.  

The Board finds that there is no medical evidence of record 
to substantiate a nexus between the veteran's period of 
service and his current back and neck problems.  The Board 
acknowledges that the veteran has submitted several lay 
statements from family and friends attesting to the fact that 
he has been experiencing problems with his neck and back 
since his release from service.  However, the Board finds 
that lay statements, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between his chronic 
lumbosacral strain with mild degenerative disease and 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that there is no continuity of symptomatology and 
that service connection for a low back disorder or a neck 
disorder, including as secondary to service connected 
conversion reaction disability is not warranted.  38 C.F.R. 
§ 3.303.


ORDER

Service connection for a low back disorder, including as 
secondary to service connected conversion reaction disability 
is not denied.

Service connection for a neck disorder, including as 
secondary to service connected conversion reaction disability 
is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



